DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Actin is in response to initial filing on 06/11/2021.
Claim 1 is currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2021 IDS Considered is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,674,311 . Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 is broader in scope and thus encompasses the subject matter of conflicting claim 1, and therefore is obvious variants thereof. 

Instant Application 17/346065
Patent 10,674,311
1. A method comprising:
accessing, at a server computer using one or more processors of the server computer, historical data collected from a plurality of client devices of a plurality of users over a period of time, the historical data comprising a plurality of data points, each data point comprising location data, and wireless network data;

for one or more labeled places, identifying, by the one or more processors, based on the location data and network data, the data points corresponding to one of the users being located at the labeled place;

generating, using the one or more processors, a labeled dataset by tagging the identified data points with a label corresponding to the labeled place;

training, using the one or more processors of the server computer, a machine learning model on the labeled dataset;

receiving, at the server computer, from a first client device, the first client device being associated with a first user, an electronic communication containing current location data;
and determining, by the one or more processors using the trained machine learning model, that the first user is located at one of the one or more labeled places.















1. A method comprising:
accessing, at a server computer using one or more processors of the server computer, historical data collected from a plurality of client devices of a plurality of users over a period of time, the historical data comprising a plurality of data points, each data point comprising location data, and wireless network data;

for a labeled place, identifying, by the one or more processors, based on the location data and the wireless network data, the data points corresponding to one of the users being located at the labeled place;

generating, using the one or more processors, a labeled dataset by tagging the identified data points with a label corresponding to the labeled place;

training, using the one or more processors of the server computer, a machine learning model on the labeled dataset;

receiving, at the server computer, from a first client device, the first client device being associated with a first user, an electronic communication containing current location data;
determining, by the one or more processors using the trained machine learning model, that the first user is located at the labeled place;

 and
based on determining that the first user is located at the labeled place, initiating transmission of data to a second client device by attaching the data to an ephemeral message accessible for a predetermined duration of time, the data indicating the labeled place at which the first user is located for display on a display screen of the second client device;
wherein display on the display screen of the second client device includes:
receiving a request from the second client device to access the ephemeral message;
in response to the request, causing the ephemeral message to be displayed on the second client device; and
ceasing display of, and access to, the ephemeral message in response to expiration of the predetermined duration of time.


Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,039,270 . Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 is broader in scope and thus encompasses the subject matter of conflicting claim 1, and therefore is obvious variants thereof. 
Instant Application 17/346065
Patent 11,039,270
1. A method comprising:
accessing, at a server computer using one or more processors of the server computer, historical data collected from a plurality of client devices of a plurality of users over a period of time, the historical data comprising a plurality of data points, each data point comprising location data, and wireless network data;

for one or more labeled places, identifying, by the one or more processors, based on the location data and network data, the data points corresponding to one of the users being located at the labeled place;

generating, using the one or more processors, a labeled dataset by tagging the identified data points with a label corresponding to the labeled place;

training, using the one or more processors of the server computer, a machine learning model on the labeled dataset;

receiving, at the server computer, from a first client device, the first client device being associated with a first user, an electronic communication containing current location data;
and determining, by the one or more processors using the trained machine learning model, that the first user is located at one of the one or more labeled places.








1. A method comprising:
accessing, at a server computer using one or more processors of the server computer, historical data collected from at least one client device of at least one user over a period of time, the historical data comprising a plurality of data points, each data point comprising location data, and wireless network data;


identifying, by the one or more processors, based on the location data and the wireless network data, first data points of the plurality of data points corresponding to the at least one user being located at a labeled place;

generating, using the one or more processors, a labeled dataset by tagging the first data points with a label corresponding to the labeled place;


training, using the one or more processors of the server computer, a machine learning model on the labeled dataset;

 receiving, at the server computer, from a first client device associated with a first user, an electronic communication containing current location data;
determining, by the one or more processors using the trained machine learning model, that the first user is located at the labeled place; and based on determining that the first user is located at the labeled place

 initiating transmission of data to a second client device by attaching the data to a message accessible for a predetermined duration of time, the data indicating the labeled place at which the first user is located for display on a display screen of the second client device.


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the objection(s) and the rejection(s) under nonstatutory obviousness-type double patenting upon providing a proper and approved Terminal Disclaimer, set forth in current Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644